DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 09/02/2022.
Claims 1-18 remain pending in this application.

Response to Amendment
Examiner acknowledges that the Applicant made no amendments.
The 35 U.S.C. 103 rejections in the previous office action have been maintain. 



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20050149235, Seal , et al. to hereinafter Seal in view of United States Patent Publication US 20170336533, Alvarez, et al. to hereinafter Alvarez in view of United States Patent Publication US 20050013486, Wiedemann, et al.
Referring to Claim 1, Seal teaches a system comprising:
one or more processors (
Seal: Sec. 0029, FIG. 1 shows the principal components of the variable rate delivery system according to the invention. It includes an overhead sensor 1 that acquires digital spectral image data. (The overhead sensor may be for example a satellite or airborne remote sensing system.) These spectral image data are forwarded to a processing center 2, where they are processed into a form that can be used by on site scout, and where prescriptions are prepared in response to prescription requests, all as described in more detail below. );
a memory storing instructions which, when executed by the one or more processors, cause performance of (
Seal: Sec. 0029, The processing center 2 includes a server computer system 16. A service provider processes the spectral data and creates a prescription at the processing center 2. A processing software such as iCROP (In Time, Cleveland, Miss.)
Seal: Sec. 0060, internal memory,  ):
receiving, at an agricultural intelligence computing system, a map of a particular agronomic field (
Seal: Sec. 0047, FIG. 3 is a flow chart that shows the steps performed by a software program by which the user can view vegetation index maps, display field data points and request field prescriptions.
Seal: Sec. 0049, A user 10 selects the desired date of image acquisition upon which to base the scout map. The user 10 then indicates the set of fields or zones to be included.);
Seal describes a map for sets of field data which includes agronomic data

receiving, at the agricultural intelligence computing system, agronomic data for the particular agronomic field (
Seal: Fig. 3, Sec. 0051, The resulting values from the NDVI algorithm will range from −1 to 1. This range is then divided into subranges utilizing statistical methods such as equal area or equal interval. Our process allows for either method to be chosen and the results are usually similar. A class 1 map is employed for the shortest/thinnest vegetation in a field while a class 7 map can be applied for the most vigorous tallest vegetation in a field. );
Seal describes a map for sets of field data which includes various agronomic data.

generating a grid overlay for the map of the agronomic field (
Seal: Sec. 0057, FIG. 5A depicts a page relating to the generation of a prescription. On this page, the user selects the field and sprayer profile.
Seal: Sec. 0059, Upon prescription generation, the image is broken into the number of classes chosen by the customer. A grid is then overlayed on the image and each grid cell analyzed separately to determine the best application rate to apply to the grid cell.);
Seal describes a map for sets of field data which includes agronomic data and grid overlay.

selecting a plurality of sets of adjacent grid cells (
Seal: Sec. 0059, Fig, 5C, Upon prescription generation, the image is broken into the number of classes chosen by the customer. A grid is then overlayed on the image and each grid cell analyzed separately to determine the best application rate to apply to the grid cell… Following this logic, smaller grid cells will result in a prescription that more closely reflect the original image. Larger grid cells will encompass larger areas, and thus may lose many of the subtle variations observed in the original imagery.
Seal: Sec. 0060, The number of grid cells found in a field or zone prescription is simply dictated by the size of the field or zone and the size of the grid cells. 
Seal: Sec. 0065, FIGS. 6.a-f show examples of image files generated according to the invention. FIG. 6.a is a spectral composite image that is used to create a scout file 6.b. (“GoTo” points are not shown.) FIG. 6.c shows a prescription map, while FIG. 6.d shows the actual application of chemicals to a field. In the example illustrated in FIG. 6, a saving of 51% was achieved in terms of expenditures for agricultural chemicals applied to a field of 157 acres.
Fig. 6C, 6D, Claim 5);
Seal describes a map for sets of field data which includes the showing of adjacent grid cells, wherein Figs. 6C, 6D includes that multiple cells are selected and analyzed in a grid.

generating a prescription map comprising first management practices for the particular agronomic field and second management practices that are different than the first management practices for the selected one or more locations (
Seal: Sec. 0065, FIG. 6.c shows a prescription map, while FIG. 6.d shows the actual application of chemicals to a field.).
Seal describes a prescription map then at Fig. 6c teaches  a first management practice with no spraying, while a second management practice is spraying, both shown on a map of the fields

Seal does not explicitly teach for each set of adjacent grid cells of the plurality of sets of adjacent grid cells, computing a difference value comprising a difference in one or more factors between the grid cells in the set of adjacent grid cells.
However, Alvarez teaches for each set of adjacent grid cells of the plurality of sets of adjacent grid cells, computing a difference value comprising a difference in one or more factors between the grid cells in the set of adjacent grid cells (
Alvarez: Sec. 0139, FIG. 8 depicts an example of interpolating precipitation rate estimates to a third location and time based on precipitation rate estimates at a first and second location and time. In FIG. 8, Time T1 and Time T3 represent successive snapshots of precipitation rate estimates for a plurality of locations based on radar reflectivity measurements taken in succession. Time T2 represents a time between Time T1 and Time T3 which has no corresponding radar reflectivity measurements. At Time T1, location 802 contains a non-zero radar based precipitation rate estimate while location 804 and location 806 contain a zero radar based precipitation rate estimate. At Time T3, location 806 contains a non-zero radar based precipitation rate estimate and location 804 still contains a zero radar based precipitation rate estimate. 
Alvarez: Sec. 0148, Agricultural intelligence computer system 130 may then identify cells in the second plurality of radar based precipitation estimate values that comprise non-zero values and/or values above the stored nominal threshold value. Agricultural intelligence computer system 130 may cross correlate the identified cells in the first plurality of radar based precipitation estimate values with the cells from the second plurality of radar based precipitation estimate values. Cross correlating cells may comprise identifying cells in the second plurality of radar based precipitation rate estimates that are within a threshold distance from the cells in the first plurality of radar based precipitation rate estimates.
Alvarez: Sec. 0149, Agricultural intelligence computer system 130 may identify a cell out of the plurality of cells in the second plurality of precipitation estimate values within the threshold distance from the first cell based on a prior estimated rate of movement of the first cell and/or the differences between the intensity of the first cell and the plurality of second cells.);
Alvarez describes determining the difference between grid cells, as this is similar to the Applicant specification at 0126 that recites: “adjacent cells are selected to be in the same management zone. Map 806 in FIG. 8 depicts a selection of a plurality of sets of adjacent cells. Each set of adjacent cells in map 806 comprises two cells in the same management zone, even though the sets of adjacent cells span management zones”; wherein this citation of Applicant’s specification teaches that the grid cells can be in the same management zone, and zones can have different locations.  Furthermore, Alvarez at 0148  disclosure of 802 and 806 differences are just teaching that a user can acquire the difference between cells, not that they are adjacent. Thus, meaning that the other cells which are adjacent difference can be determine. 
computing, from the difference values for each set of adjacent grid cells, a short length variability (See Wiedemann) for the particular agronomic field (
Alvarez: Sec. 0149, Agricultural intelligence computer system 130 may identify a cell out of the plurality of cells in the second plurality of precipitation estimate values within the threshold distance from the first cell based on a prior estimated rate of movement of the first cell and/or the differences between the intensity of the first cell and the plurality of second cells.);
Alvarez describes determining the difference between grid cells.

Seal and Alvarez are both directed to the analysis of agricultural data (See Seal at 0027, 0038, ; Alvarez at 0041, 0044, 0047). Seal discloses that additional examples such as the generation of grid can be considered (See Seal at 0059). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seal, which teaches detecting agricultural problems and applying solutions in view of Alvarez, to efficiently apply analysis of agricultural data to enhancing the capability to determining comparing agricultural data by applying calculations. (See Alvarez at 0005, 0096, 0097).

Seal in view of Alvarez does not explicitly teach a short length variability; based on the short length variability, selecting one or more locations.
	However, Wiedemann teaches a short length variability; based on the short length variability, selecting one or more locations (
Wiedemann: Sec. 0222, This matrix is denoted as M1, which is the single jump matrix, and represents the shortest distance from any node A to any node B in the vector using at most one vector. As illustrated in FIG. 61, by a matrix operation of M1 with itself, matrix M2 can be produced. Matrix M2 represents the shortest distance from any node A to any node B in the vector group using at most two connecting vectors. Matrix M2 is calculated by iterating through each node pair, A and B, to determine the shortest distance using another node C. If there is more than one node C where this is possible, the shortest distance is placed in the location (A, B). Let 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
 be the shortest distance operator, so M2=M1 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
M1.);
Wiedemann describes determining the variability of the short length based off locations.

Seal, Alvarez, and Wiedemann are all directed to the analysis of agricultural data (See Seal at 0027, 0038, ; Alvarez at 0041, 0044, 0047; Wiedemann at 0091, 0102, 0192, 0194). Seal discloses that additional examples such as the generation of grid can be considered (See Seal at 0059). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seal view of Alvarez, which teaches detecting agricultural problems and applying solutions in view of Wiedemann, to efficiently apply analysis of agricultural data to improve the processing of analyzed agricultural data to include determining variability. (See Wiedemann at 0158-0163).


Referring to Claim 2, Seal teaches the system of claim 1, wherein generating the grid overlay comprises:
identifying a width of an agricultural implement (
Seal: Sec. 0029, These spray grids have an associated coordinate system (X, Y) and a (Z) component which is usually the volume rate of spray. The spray grid size is dictated by the width (X) of the boom, the distance in which a customer would like to change rates (Y), the direction of travel, the speed of travel, and the volume rate of spray (Z) and acts as spray boundary of sorts as the sprayer moves throughout the field. A typical spray grid may be 90 feet wide (width of spray boom) by 60 feet deep (distance in which customer would like to change spray rates));
Seal describes determining the width for implementing spray guidelines.

generating a first set of parallel lines separated by a distance equal to a multiple of the width of the agricultural implement (
Seal: Sec. 0065, FIG. 6.c shows a prescription map, );
Seal describes determining the width for implementing spray guideline which includes parallel lines.

generating a second set of parallel lines perpendicular (See Wiedemann) to the first set of parallel lines (
Seal: Sec. 0065, FIG. 6.d shows the actual application of chemicals to a field. ).
Seal describes determining the width for implementing spray guidelines which includes second parallel lines.

Seal in view of Alvarez does not explicitly teach Perpendicular.
However, Wiedemann teaches Perpendicular (
Wiedemann: Sec. 0010, It is determined whether the identified lines are perpendicular, collinear, or parallel. Lines which are not perpendicular, collinear, or parallel with another line in the gradient vector image are eliminated. Linear objects are identified using the remaining lines.
Wiedemann: Sec. 0197, Rectangular manmade objects consist of buildings, compounds, agricultural fields and vehicles. To detect any rectangular object existing in the original resolution image, a new object segment is created from overlapping perpendicular segments. To create these segments, the background of the image is labeled and any perpendicular line segment touching the background is tagged as an outer line segment. ).

Seal, Alvarez, and Wiedemann are all directed to the analysis of agricultural data (See Seal at 0027, 0038, ; Alvarez at 0041, 0044, 0047; Wiedemann at 0091, 0102, 0192, 0194). Seal discloses that additional examples such as the generation of grid can be considered (See Seal at 0059). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seal view of Alvarez, which teaches detecting agricultural problems and applying solutions in view of Wiedemann, to efficiently apply analysis of agricultural data to improve the processing of analyzed agricultural data to include determining variability. (See Wiedemann at 0158-0163).

Referring to Claim 3, Seal teaches the system of claim 1, wherein selecting a plurality of sets of adjacent grid cells comprises:
randomly or pseudo-randomly selecting a first complete grid cell that is in a single management zone; selecting a second grid cell from a plurality of grid cells adjacent to the first complete grid cell; determining if the second grid cell is a complete grid cell that is completely in a same management zone as the first complete grid cell; if the second grid cell is not a complete grid cell that is completely in the same management zone as the first complete grid cell, discarding the second grid cell and selecting a third grid cell from the plurality of grid cells adjacent to the first complete grid cell; if the second grid cell is a complete grid cell that is completely in the same management zone as the first complete grid cell, selecting the first grid cell and the second grid cell as a particular set adjacent grid cells (
Seal: Sec. 0059, Upon prescription generation, the image is broken into the number of classes chosen by the customer. A grid is then overlayed on the image and each grid cell analyzed separately to determine the best application rate to apply to the grid cell. The process chooses the application rate based upon the makeup of the data within the grid cell. Typically for prescriptions utilizing 1 rate and an “Off” rate, the grid cell will be assigned the application rate if 20% of the pixels within the grid cell are classed to a class that received a rate. For prescriptions comprised of more than two rates, the grid cell is assigned the spray rate given to the class that comprises the majority of the grid cell. Following this logic, smaller grid cells will result in a prescription that more closely reflect the original image. Larger grid cells will encompass larger areas, and thus may lose many of the subtle variations observed in the original imagery
Seal: Sec. 0060, A spray grid is a collection of rectangular, square, or other shaped polygons that are overlayed onto a customer's field or other area of spray prescription interest and used in the development of a spray prescription. These spray grids have an associated coordinate system (X, Y) and a (Z) component which is usually the volume rate of spray. The spray grid size is dictated by the width (X) of the boom, the distance in which a customer would like to change rates (Y), the direction of travel, the speed of travel, and the volume rate of spray (Z) and acts as spray boundary of sorts as the sprayer moves throughout the field. A typical spray grid may be 90 feet wide (width of spray boom) by 60 feet deep (distance in which customer would like to change spray rates). The number of grid cells found in a field or zone prescription is simply dictated by the size of the field or zone and the size of the grid cells. The Global Positioning System (GPS) atop the sprayer reads the X, Y, and Z component of the prescription on the data card or internal memory, compares its geographic location to the prescription changes rates as it leaves one spray grid and enters another throughout the field.
Seal: Sec. 0061, Spray grids are generated using commercially available software. The software asks the user for X and Y parameters while generating the grids. Once completed, the grids are loaded onto a server as a digital file and are associated with each individual field or zone. When a customer requests a prescription, the software program searches the server for that particular fields accompanying spray grid and uses the spray grid as an overlay during the actual prescription building process.).
Seal describes the managing and selecting of grids for implementing spray guidelines in which various and all scenarios for selection are possible.

Referring to Claim 4, Seal teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause performance of:
wherein the agronomic data received for the particular agronomic field comprises a plurality of attributes but does not comprise past yield values for the particular agronomic field (
Seal: Sec. 0015, These and other objects and advantages are achieved by the method and system according to the invention, in which remotely sensed spectral image data are used to develop a Vegetation Index image that represents spatial variations of actual crop vigor throughout an area that is under cultivation. Such a Vegetation Index may, for example, be a conventional “Normalized Difference Vegetation Index”, or any other band combination which yields spatially resolved information regarding the vigor of existing vegetation);
Seal describes determining the vegetation yield for an field that, which does not say the use of past data.

Seal does not explicitly teach receiving yield data and attribute data for a plurality of pairs of adjacent grid cells in a plurality of agronomic fields; using the yield data and attribute data for the plurality of pairs of adjacent grid cells, computing a plurality of weights which minimize a difference between yield variability of the pairs of adjacent grid cells and attribute variability of the pairs of adjacent grid cells; wherein computing the difference values for each set of adjacent grid cells of the plurality of sets of adjacent grid cells comprises computing differences in attribute values multiplied by a corresponding weight of the plurality of weights.
	However, Alvarez teaches these limitations 
receiving yield data and attribute data for a plurality of pairs of adjacent grid cells in a plurality of agronomic fields (
Alvarez: Sec. 0096, The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield. The agronomic yield of a crop is an estimate of quantity of the crop that is produced, or in some examples the revenue or profit obtained from the produced crop.
Alvarez: Sec. 0148, For each identified cell in the first plurality of precipitation rate estimate values, agricultural intelligence computing system 130 may identify a cell in the second plurality of precipitation rate estimate values within a threshold distance of the non-zero radar based precipitation estimate value. Agricultural intelligence computer system 130 may then compute the rate of movement of the precipitation event associated with the cell based on the distance between the cell in the first plurality of precipitation rate estimate values and the cell in the second plurality of precipitation rate estimate values.);
Alvarez describes determining the difference between grid cells, as well as, yield and attribute data within an agronomic environment.

using the yield data and attribute data for the plurality of pairs of adjacent grid cells, computing a plurality of weights which minimize a difference between yield variability of the pairs of adjacent grid cells and attribute variability of the pairs of adjacent grid cells (
Alvarez: Sec. 0077, Programmed reports and analysis may include yield variability analysis, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data for seeds and planting, among others.
Alvarez: Sec. 0096, The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield. The agronomic yield of a crop is an estimate of quantity of the crop that is produced, or in some examples the revenue or profit obtained from the produced crop.
Alvarez: Sec. 0148, For each identified cell in the first plurality of precipitation rate estimate values, agricultural intelligence computing system 130 may identify a cell in the second plurality of precipitation rate estimate values within a threshold distance of the non-zero radar based precipitation estimate value. Agricultural intelligence computer system 130 may then compute the rate of movement of the precipitation event associated with the cell based on the distance between the cell in the first plurality of precipitation rate estimate values and the cell in the second plurality of precipitation rate estimate values.
Alvarez: Sec. 0149, Agricultural intelligence computer system 130 may identify a cell out of the plurality of cells in the second plurality of precipitation estimate values within the threshold distance from the first cell based on a prior estimated rate of movement of the first cell and/or the differences between the intensity of the first cell and the plurality of second cells.);
Alvarez describes determining the difference between grid cells, as well as, yield and attribute data which includes variability analysis.

wherein computing the difference values for each set of adjacent grid cells of the plurality of sets of adjacent grid cells comprises computing differences in attribute values multiplied by a corresponding weight of the plurality of weights (
Alvarez: Sec. 0149, Agricultural intelligence computer system 130 may identify a cell out of the plurality of cells in the second plurality of precipitation estimate values within the threshold distance from the first cell based on a prior estimated rate of movement of the first cell and/or the differences between the intensity of the first cell and the plurality of second cells.
Alvarez: Sec. 0132, agricultural intelligence computer system 130 may use the following equation to compute hourly precipitation accumulation based on interpolated precipitation rate estimates:
H = ( 1 - t N - 1 )  r  ( t N ) + r  ( t N - 1 ) 2 + ∑ i = 1 N - 1  ( t i - t i - 1 )  r  ( t i ) + r  ( t i - 1 ) 2 + ( t 0 )  r  ( t 1 ) + r  ( t 0 ) 2
where r(t0) and r(tN) are precipitation rate estimates from just before and after the hourly interval respectively and t0 is a negative value. As a second example, agricultural intelligence computer system 130 may use the following equation to compute hourly precipitation accumulation based on interpolated precipitation rate estimates:
H = r  ( t 0 )  t 1 - t 0 2 + r  ( t N )  1 - t N - 1 2 + ∑ i = 1 N - 1  r  ( t i )  t i + 1 - t i - 1 2
where r(t0) and r(tN) are precipitation rate estimates from just before and after the hourly interval respectively.);
Alvarez describes determining the difference between grid cells, which includes the use of an equation that consist for multiplying various weights.

Seal and Alvarez are both directed to the analysis of agricultural data (See Seal at 0027, 0038, ; Alvarez at 0041, 0044, 0047). Seal discloses that additional examples such as the generation of grid can be considered (See Seal at 0059). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seal, which teaches detecting agricultural problems and applying solutions in view of Alvarez, to efficiently apply analysis of agricultural data to enhancing the capability to determining comparing agricultural data by applying calculations. (See Alvarez at 0005, 0096, 0097).


Referring to Claim 5, Seal teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause performance of:
and, in response, selecting the particular agronomic field to include the second management practices(
Seal: Sec. 0065, FIG. 6.c shows a prescription map, while FIG. 6.d shows the actual application of chemicals to a field.).
Seal describes a second management practice for a selected agricultural field.

Seal in view of Alvarez does not explicitly teach computing a short length variability for a plurality of agronomic fields; determining that the short length variability for the particular agronomic field is lower than the short length variability of the plurality of agronomic fields; 
	However, Wiedemann teaches these limitations.
computing a short length variability for a plurality of agronomic fields (
Wiedemann: Sec. 0091, The linear object detection processing block 225 provides an output identifying roads, trails, paths, bridges, airports and the like. The small scale lines of communication processing block outputs an identification of roads, power lines, communication lines, gas lines, oil lines, and the like. The building and structure detection block 235 outputs an identification of buildings, structures, compounds, agriculture and the like.
Wiedemann: Sec. 0222, This matrix is denoted as M1, which is the single jump matrix, and represents the shortest distance from any node A to any node B in the vector using at most one vector. As illustrated in FIG. 61, by a matrix operation of M1 with itself, matrix M2 can be produced. Matrix M2 represents the shortest distance from any node A to any node B in the vector group using at most two connecting vectors. Matrix M2 is calculated by iterating through each node pair, A and B, to determine the shortest distance using another node C. If there is more than one node C where this is possible, the shortest distance is placed in the location (A, B). Let 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
 be the shortest distance operator, so M2=M1 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
M1.);
Wiedemann describes determining the variability of the short length based off locations which includes agricultural.

determining that the short length variability for the particular agronomic field is lower than the short length variability of the plurality of agronomic fields and, in response, selecting the particular agronomic field to include the second management practices (See Wiedemann)(
Wiedemann: Sec. 0091, The linear object detection processing block 225 provides an output identifying roads, trails, paths, bridges, airports and the like. The small scale lines of communication processing block outputs an identification of roads, power lines, communication lines, gas lines, oil lines, and the like. The building and structure detection block 235 outputs an identification of buildings, structures, compounds, agriculture and the like.
Wiedemann: Sec. 0222, This matrix is denoted as M1, which is the single jump matrix, and represents the shortest distance from any node A to any node B in the vector using at most one vector. As illustrated in FIG. 61, by a matrix operation of M1 with itself, matrix M2 can be produced. Matrix M2 represents the shortest distance from any node A to any node B in the vector group using at most two connecting vectors. Matrix M2 is calculated by iterating through each node pair, A and B, to determine the shortest distance using another node C. If there is more than one node C where this is possible, the shortest distance is placed in the location (A, B). Let 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
 be the shortest distance operator, so M2=M1 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
M1.).
Wiedemann describes determining the variability of the short length based off locations which includes agricultural.

Seal, Alvarez, and Wiedemann are all directed to the analysis of agricultural data (See Seal at 0027, 0038, ; Alvarez at 0041, 0044, 0047; Wiedemann at 0091, 0102, 0192, 0194). Seal discloses that additional examples such as the generation of grid can be considered (See Seal at 0059). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seal view of Alvarez, which teaches detecting agricultural problems and applying solutions in view of Wiedemann, to efficiently apply analysis of agricultural data to improve the processing of analyzed agricultural data to include determining variability. (See Wiedemann at 0158-0163).

Referring to Claim 6, Seal teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause performance of:
and, in response, selecting the particular agronomic field to include the second management practices(
Seal: Sec. 0065, FIG. 6.c shows a prescription map, while FIG. 6.d shows the actual application of chemicals to a field.).
Seal describes a second management practice for a selected agricultural field.

Seal in view of Alvarez does not explicitly teach computing a short length variability for each of a plurality of agronomic fields; computing a long length variability for each of the plurality of agronomic fields; computing a long length variability for the particular agronomic field; for each of the plurality of agronomic fields, computing a variability difference value based, at least in part, on the short length variability and the long length variability for each of the plurality of agronomic field; computing a variability difference value for the particular agronomic field based, at least in part, on the short length variability and the long length variability for the particular agronomic field; determining that the variability difference value for the particular agronomic field is lower than the variability difference value for the plurality of agronomic fields.
	However, Wiedemann teaches these limitations
computing a short length variability for each of a plurality of agronomic fields (
Wiedemann: Sec. 0091, The linear object detection processing block 225 provides an output identifying roads, trails, paths, bridges, airports and the like. The small scale lines of communication processing block outputs an identification of roads, power lines, communication lines, gas lines, oil lines, and the like. The building and structure detection block 235 outputs an identification of buildings, structures, compounds, agriculture and the like.
Wiedemann: Sec. 0222, This matrix is denoted as M1, which is the single jump matrix, and represents the shortest distance from any node A to any node B in the vector using at most one vector. As illustrated in FIG. 61, by a matrix operation of M1 with itself, matrix M2 can be produced. Matrix M2 represents the shortest distance from any node A to any node B in the vector group using at most two connecting vectors. Matrix M2 is calculated by iterating through each node pair, A and B, to determine the shortest distance using another node C. If there is more than one node C where this is possible, the shortest distance is placed in the location (A, B). Let 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
 be the shortest distance operator, so M2=M1 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
M1.);
Wiedemann describes determining the variability of the short length based off locations which includes agricultural.

computing a long length variability for each of the plurality of agronomic fields; computing a long length variability for the particular agronomic field (
Wiedemann: Sec. 0188, The longest lines being the highest ranked. Accordingly, the longest line is determined (step 3720) and is then compared with every other line in the parallel group to find the next longest and closest line (step 3730). A new parallel pair is created when the best match is found (step 3740). The remaining lines in the parallel group are processed the same until all the lines have a best parallel match (steps 3710-3750). Once a line is a part of a parallel pair, it is no longer considered in the grouping process (step 3750). If there is an odd number of lines in the parallel group the last line is discarded (step 3760). Finally, a central axis is determined for each line pair (step 3770).
Wiedemann: Sec. 0223, FIGS. 62A-62E illustrate the best path analysis. Specifically, FIG. 62A illustrates the distance between a plurality of nodes 1 through 5. FIGS. 62B through 62E respectively illustrate the single jump matrix through the four jump matrix of the nodes illustrated in FIG. 62A. Accordingly, in the matrix M1 it can be seen that the 4,2 value in the matrix is 15, which represents the value of the length between nodes 2 and 4 in FIG. 62A. It should be noted that the matrix is triangularly symmetric, so that only the upper triangle needs to be filled in.);
Wiedemann describes determining the variability of the length, wherein the length could be long for one or more agricultural fields.

for each of the plurality of agronomic fields, computing a variability difference value based, at least in part, on the short length variability and the long length variability for each of the plurality of agronomic field; computing a variability difference value for the particular agronomic field based, at least in part, on the short length variability and the long length variability for the particular agronomic field (
Wiedemann: Sec. 0091, The linear object detection processing block 225 provides an output identifying roads, trails, paths, bridges, airports and the like. The small scale lines of communication processing block outputs an identification of roads, power lines, communication lines, gas lines, oil lines, and the like. The building and structure detection block 235 outputs an identification of buildings, structures, compounds, agriculture and the like.
Wiedemann: Sec. 0222, This matrix is denoted as M1, which is the single jump matrix, and represents the shortest distance from any node A to any node B in the vector using at most one vector. As illustrated in FIG. 61, by a matrix operation of M1 with itself, matrix M2 can be produced. Matrix M2 represents the shortest distance from any node A to any node B in the vector group using at most two connecting vectors. Matrix M2 is calculated by iterating through each node pair, A and B, to determine the shortest distance using another node C. If there is more than one node C where this is possible, the shortest distance is placed in the location (A, B). Let 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
 be the shortest distance operator, so M2=M1 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
M1.);
Wiedemann describes determining the variability of the short length based off locations which includes agricultural.

Wiedemann: Sec. 0188, The longest lines being the highest ranked. Accordingly, the longest line is determined (step 3720) and is then compared with every other line in the parallel group to find the next longest and closest line (step 3730). A new parallel pair is created when the best match is found (step 3740). The remaining lines in the parallel group are processed the same until all the lines have a best parallel match (steps 3710-3750). Once a line is a part of a parallel pair, it is no longer considered in the grouping process (step 3750). If there is an odd number of lines in the parallel group the last line is discarded (step 3760). Finally, a central axis is determined for each line pair (step 3770).
Wiedemann: Sec. 0223, FIGS. 62A-62E illustrate the best path analysis. Specifically, FIG. 62A illustrates the distance between a plurality of nodes 1 through 5. FIGS. 62B through 62E respectively illustrate the single jump matrix through the four jump matrix of the nodes illustrated in FIG. 62A. Accordingly, in the matrix M1 it can be seen that the 4,2 value in the matrix is 15, which represents the value of the length between nodes 2 and 4 in FIG. 62A. It should be noted that the matrix is triangularly symmetric, so that only the upper triangle needs to be filled in.);
Wiedemann describes determining the variability of the length, wherein the length could be long.

Wiedemann: Sec. 0145, If the standard deviation, e.g., greater than 100, and the maximum gradient magnitude is large, e.g., greater than 900, and the gradient magnitude range is wide, e.g., the difference between the maximum and minimum gradient magnitude values is greater than 500, then the cloud bank module continues.
Wiedemann: Sec. 0180, The processing performed by line extraction processing block 3050 is similar to that described above in connection with FIGS. 17-21. The main difference being that the minimum line length is 8 pixels for small scale processing compared to 30 pixels for large scale processing.
Wiedemann describes determining the variability of the length and difference within the values of length for one or more fields.

determining that the variability difference value for the particular agronomic field is lower than the variability difference value for the plurality of agronomic fields and, in response, selecting the particular agronomic field to include the second management practices (See Seal) (
Wiedemann: Sec. 0091, The linear object detection processing block 225 provides an output identifying roads, trails, paths, bridges, airports and the like. The small scale lines of communication processing block outputs an identification of roads, power lines, communication lines, gas lines, oil lines, and the like. The building and structure detection block 235 outputs an identification of buildings, structures, compounds, agriculture and the like.
Wiedemann: Sec. 0145, If the standard deviation, e.g., greater than 100, and the maximum gradient magnitude is large, e.g., greater than 900, and the gradient magnitude range is wide, e.g., the difference between the maximum and minimum gradient magnitude values is greater than 500, then the cloud bank module continues.
Wiedemann: Sec. 0180, The processing performed by line extraction processing block 3050 is similar to that described above in connection with FIGS. 17-21. The main difference being that the minimum line length is 8 pixels for small scale processing compared to 30 pixels for large scale processing.
Wiedemann: Sec. 0222, This matrix is denoted as M1, which is the single jump matrix, and represents the shortest distance from any node A to any node B in the vector using at most one vector. As illustrated in FIG. 61, by a matrix operation of M1 with itself, matrix M2 can be produced. Matrix M2 represents the shortest distance from any node A to any node B in the vector group using at most two connecting vectors. Matrix M2 is calculated by iterating through each node pair, A and B, to determine the shortest distance using another node C. If there is more than one node C where this is possible, the shortest distance is placed in the location (A, B). Let 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
 be the shortest distance operator, so M2=M1 
    PNG
    media_image1.png
    33
    21
    media_image1.png
    Greyscale
M1.).
Wiedemann describes determining the difference of variability which can be lower or higher for the agricultural fields.

Seal, Alvarez, and Wiedemann are all directed to the analysis of agricultural data (See Seal at 0027, 0038, ; Alvarez at 0041, 0044, 0047; Wiedemann at 0091, 0102, 0192, 0194). Seal discloses that additional examples such as the generation of grid can be considered (See Seal at 0059). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seal view of Alvarez, which teaches detecting agricultural problems and applying solutions in view of Wiedemann, to efficiently apply analysis of agricultural data to improve the processing of analyzed agricultural data to include determining variability. (See Wiedemann at 0158-0163).

Referring to Claim 7, Seal teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause performance of:
determining that a first grid cell in a column of the grid overlay is incomplete; determining that a first half of the first grid cell is comprises a larger contiguous complete area than a second half of the first grid cell; shifting the first grid cell and any other grid cells affected by shifting the first grid cell in the direction of the first half of the first grid cell; determining whether the column comprises more cells after shifting than before shifting; if the column comprises more cells after shifting than before shifting, updating the grid overlay to include new locations of the first grid cell and the any other grid cells affected by shifting the first grid cell; if the column does not comprise more cells after shifting than before shifting, reverting the column to a pre-shifted state (
Seal: Sec. 0065, FIGS. 6.a-f show examples of image files generated according to the invention. FIG. 6.a is a spectral composite image that is used to create a scout file 6.b. (“GoTo” points are not shown.) FIG. 6.c shows a prescription map, while FIG. 6.d shows the actual application of chemicals to a field. In the example illustrated in FIG. 6, a saving of 51% was achieved in terms of expenditures for agricultural chemicals applied to a field of 157 acres.
Seal: Sec. 0059, Upon prescription generation, the image is broken into the number of classes chosen by the customer. A grid is then overlayed on the image and each grid cell analyzed separately to determine the best application rate to apply to the grid cell. The process chooses the application rate based upon the makeup of the data within the grid cell. Typically for prescriptions utilizing 1 rate and an “Off” rate, the grid cell will be assigned the application rate if 20% of the pixels within the grid cell are classed to a class that received a rate. For prescriptions comprised of more than two rates, the grid cell is assigned the spray rate given to the class that comprises the majority of the grid cell. Following this logic, smaller grid cells will result in a prescription that more closely reflect the original image. Larger grid cells will encompass larger areas, and thus may lose many of the subtle variations observed in the original imagery
Seal: Sec. 0060, A spray grid is a collection of rectangular, square, or other shaped polygons that are overlayed onto a customer's field or other area of spray prescription interest and used in the development of a spray prescription. These spray grids have an associated coordinate system (X, Y) and a (Z) component which is usually the volume rate of spray. The spray grid size is dictated by the width (X) of the boom, the distance in which a customer would like to change rates (Y), the direction of travel, the speed of travel, and the volume rate of spray (Z) and acts as spray boundary of sorts as the sprayer moves throughout the field. A typical spray grid may be 90 feet wide (width of spray boom) by 60 feet deep (distance in which customer would like to change spray rates). The number of grid cells found in a field or zone prescription is simply dictated by the size of the field or zone and the size of the grid cells. The Global Positioning System (GPS) atop the sprayer reads the X, Y, and Z component of the prescription on the data card or internal memory, compares its geographic location to the prescription changes rates as it leaves one spray grid and enters another throughout the field.).
Seal describes the managing and selecting of grids for implementing spray guidelines in which various and all scenarios for selection are possible. Additionally, Seal also teaches that the gridlines are analyzed and adjusted, which is what the Applicants limitations are claiming. The Applicant limitations are just mere adjusts to a grid.


Referring to Claim 8, Seal teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause performance of:
identifying a first management zone in the map of the agronomic field that has a least number of complete grid cells of the management zones in the map of the agronomic field; determining that a first grid cell is only partially in the first management zone;
Seal: Sec. 0065, FIGS. 6.a-f show examples of image files generated according to the invention. FIG. 6.a is a spectral composite image that is used to create a scout file 6.b. (“GoTo” points are not shown.) FIG. 6.c shows a prescription map, while FIG. 6.d shows the actual application of chemicals to a field. In the example illustrated in FIG. 6, a saving of 51% was achieved in terms of expenditures for agricultural chemicals applied to a field of 157 acres.).
Seal describes a prescription map then at Fig. 6c teaches  a first management practice with no spraying, while a second management practice is spraying, both shown on a map of the fields, in which on Fig 6c and Fig. 6d shows which cells are full, half, partial, complete, incomplete, and more.


shifting the grid cell and any other grid cells affected by shifting the first grid cell in a direction of a portion of the first grid cell that is in the first management zone; determining whether the first management zone comprises more cells after shifting than before shifting; if the first management zone comprises more cells after shifting than before shifting, updating the grid overlay to include new locations of the first grid cell and the any other grid cells affected by shifting the first grid cell;
if the first management zone does not comprise more cells after shifting than before shifting, reverting the cells to a pre-shifted state (
Seal: Sec. 0059, Upon prescription generation, the image is broken into the number of classes chosen by the customer. A grid is then overlayed on the image and each grid cell analyzed separately to determine the best application rate to apply to the grid cell. The process chooses the application rate based upon the makeup of the data within the grid cell. Typically for prescriptions utilizing 1 rate and an “Off” rate, the grid cell will be assigned the application rate if 20% of the pixels within the grid cell are classed to a class that received a rate. For prescriptions comprised of more than two rates, the grid cell is assigned the spray rate given to the class that comprises the majority of the grid cell. Following this logic, smaller grid cells will result in a prescription that more closely reflect the original image. Larger grid cells will encompass larger areas, and thus may lose many of the subtle variations observed in the original imagery
Seal: Sec. 0060, A spray grid is a collection of rectangular, square, or other shaped polygons that are overlayed onto a customer's field or other area of spray prescription interest and used in the development of a spray prescription. These spray grids have an associated coordinate system (X, Y) and a (Z) component which is usually the volume rate of spray. The spray grid size is dictated by the width (X) of the boom, the distance in which a customer would like to change rates (Y), the direction of travel, the speed of travel, and the volume rate of spray (Z) and acts as spray boundary of sorts as the sprayer moves throughout the field. A typical spray grid may be 90 feet wide (width of spray boom) by 60 feet deep (distance in which customer would like to change spray rates). The number of grid cells found in a field or zone prescription is simply dictated by the size of the field or zone and the size of the grid cells. The Global Positioning System (GPS) atop the sprayer reads the X, Y, and Z component of the prescription on the data card or internal memory, compares its geographic location to the prescription changes rates as it leaves one spray grid and enters another throughout the field.
Seal: Sec. 0061, Spray grids are generated using commercially available software. The software asks the user for X and Y parameters while generating the grids. Once completed, the grids are loaded onto a server as a digital file and are associated with each individual field or zone. When a customer requests a prescription, the software program searches the server for that particular fields accompanying spray grid and uses the spray grid as an overlay during the actual prescription building process.
Seal: Sec. 0065, FIG. 6.c shows a prescription map, while FIG. 6.d shows the actual application of chemicals to a field.).
Seal describes the managing and selecting of grids for implementing spray guidelines in which various and all scenarios for selection are possible, such as shifting and adjusting to apply the second management practice, which includes the effects of cells.


Referring to Claim 9, Seal teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause performance of generating one or more scripts comprising instructions which, when executed by an application controller of an agricultural implement, cause the application controller to cause the agricultural implement to apply a prescription to the field in accordance with the prescription map (
one or more processors (
Seal: Sec. 0029, FIG. 1 shows the principal components of the variable rate delivery system according to the invention. It includes an overhead sensor 1 that acquires digital spectral image data. (The overhead sensor may be for example a satellite or airborne remote sensing system.) These spectral image data are forwarded to a processing center 2, where they are processed into a form that can be used by on site scout, and where prescriptions are prepared in response to prescription requests, all as described in more detail below. 
Seal: Sec. 0057, FIG. 5A depicts a page relating to the generation of a prescription. On this page, the user selects the field and sprayer profile.
Seal: Sec. 0059, Upon prescription generation, the image is broken into the number of classes chosen by the customer. A grid is then overlayed on the image and each grid cell analyzed separately to determine the best application rate to apply to the grid cell.
Seal: Sec. 0063, As used herein, the term “prescription” means a set of instructions in a file format that can be read by the controller 7 (FIG. 1), which causes the mobile applicator means 9 to implement the application rates and distribution as requested by the user 10.
Seal: Sec. 0065, FIG. 6.c shows a prescription map, while FIG. 6.d shows the actual application of chemicals to a field.).
Seal describes a prescription map for implementing instructions for applying spray.
	
Claims 10-18 recite limitations that stand rejected via the art citations and rationale applied to claims 1-9.  

Response to Arguments
Applicant’s arguments filed 09/02/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 09/02/2022.

Regarding the 35 U.S.C. 103 rejection, at pg. 10 the Applicant argues “Seal, alone and in combination with Alvarez and Wiedemann, fails to teach "selecting a plurality of sets of adjacent grid cells" as claimed.”.
In response, the Examiner respectively disagree. Seal at 0059 teaches a map for sets of field data which includes the showing of adjacent grid cells, wherein 0060, Figs. 6C, 6D includes that multiple cells are selected and analyzed in a grid.

At pg. 11 the Applicant argues “Alvarez, alone and in combination with the other cited references, fails to teach or suggest "computing a difference value comprising a difference in one or more factors between the grid cells in the set of adjacent grid cells" as claimed.”
In response, the Examiner respectively disagree. Alvarez describes determining the difference between grid cells, as this is similar to the Applicant specification at 0126 that recites: “adjacent cells are selected to be in the same management zone. Map 806 in FIG. 8 depicts a selection of a plurality of sets of adjacent cells. Each set of adjacent cells in map 806 comprises two cells in the same management zone, even though the sets of adjacent cells span management zones”; wherein this citation of Applicant’s specification teaches that the grid cells can be in the same management zone, and zones can have different locations.  Furthermore, Alvarez at 0148  disclosure of 802 and 806 differences are just teaching that a user can acquire the difference between cells, not that they are adjacent. Thus, meaning that the other cells which are adjacent the difference can be determine. Therefore, the Applicants are not persuasive. 

At pg. 13 the Applicant argues “It would not be obvious to combine the teachings of Alvarez and Seal to achieve a system or method capable of receiving a map, receiving agronomic data, generating a grid overlay for the map of the agronomic field, selecting a plurality of sets of adjacent grid cells, and computing a difference value comprising a difference in one or more factors between the grid cells in the set of adjacent grid cells as alleged by the Examiner.”
In response, the Examiner respectively disagree. Seal and Alvarez are both directed to the analysis of agricultural data (See Seal at 0027, 0038, ; Alvarez at 0041, 0044, 0047). It would have been obvious for one having ordinary skill in the art to have modified Seal, which teaches detecting agricultural problems and applying solutions (Seal at 0009, 0015) in view of Alvarez. As Seals does not explicitly teach the computing and calculating of agricultural data, but Alvarez does teaches computing and calculating of agriculture data, (See Alvarez at 0005, 0096, 0097). Therefore, making it obvious to combine the teaches of Alvarez and Seal 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall et al., U.S. Patent Number. 4015366, (teaches analyzing agricultural fields for  the creating automation for agricultural production).
Ferman et al., W.O. Pub. 2016032956, (teaches determining the management strategies for agricultural fields).
Dixit et al., Importance, Concept And Approaches For Precision Farming In India, https://www.researchgate.net/profile/Shiv-Kumar-Lohan-2/publication/267641560_Importance_Concept_and_Approaches_for_Precision_Farming/links/545729f10cf2bccc490f3d37/Importance-Concept-and-Approaches-for-Precision-Farming.pdf, Precision Farming: A New Approach, 2014 (teaching the processes for implementing proper farming techniques).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624



/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624